DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of RCE Filing
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   
Applicant's submission filed on 03/23/2022 has been entered.
The amendment filed on 03/23/2022 has been entered.
Applicant amended Claim 1.

Status of Claims
Claims 3-8, 16-21, 26, and 32-34 were cancelled earlier.
Claims 14-15, 22-25, 27-31, and 35-36 were earlier withdrawn from considerations as belonging to the inventions not chosen for examination.
Claims 1, 2, and 9-13 are examined on merits herein.



Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Amended Claim 1 recites: “a non-emissive semiconductor organic film is disposed over portions of the device other than the unit areas”. However, the specification of the application does not teach that a non-emissive organic film disposed over portion of the device other than the unit areas is organic.
The amendment filed 03/23/22 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Amended Claim 1 recites: “a non-emissive semiconductor organic film is disposed over portions of the device other than the unit areas”. However, the original specification and claims of the application, teaching that organic films 601 or 602 being disposed over portions of the device other than unit areas, do not teach directly or inherently (e.g., by disclosing “names” of these materials, where “names” are known in the art as belonging to semiconductors) that films 601 and 602 are semiconductor – see original claims of the application and paragraphs 0014, 0019, 0039, 0091-0092 of the published application US 2019/0386088.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 1 is objected to
Claim 1 recites (line 5): “each have”. Examiner suggests changing the recitation to “each has”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In re Claim 1: Amended Claim 1 recites: “a non-emissive semiconductor organic film is disposed over portions of the device other than the unit areas”. However, the original specification and original claims of the application, teaching that organic films (such as 601 or 602) are disposed over portions of the device other than unit areas, do not teach directly or inherently that films 601 and 602 are semiconductor – see original claims of the application and paragraphs 0014, 0019, 0039, 0091-0092 of the published application US 2019/0386088.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 and 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1: Amended Claim 1 recites: “at least a non-emissive semiconductor organic film is disposed over portions of the device other than the unit areas”. The recitation is unclear, since identification of the above organic film as a semiconductor film is not supported by the specification (and original claims) of the application identifying the above film as “non-emissive organic film”, and not identifying its conductivity and its assignment either to dielectrics, or to conductors, or to semiconductors.
Appropriate correction is required to clarify the claimed subject matter.
For this Office Action, the above limitation was interpreted in accordance with the originally filed application as: “at least a non-emissive organic film is disposed over portions of the device other than the unit areas”.
In re Claims 2 and 9-13: Claims 2 and 9-13 are rejected under 35 U.S.C. 112(b) due to dependency on Claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As far as the claims are understood, Claims 1 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh et al. (US 2007/0159094).
In re Claim 1, Oh teaches a device comprising (Fig. 3):
a substrate 111 (paragraph 0039);
a plurality of unit areas (each being a pixel, paragraph 0033) of an organic light emitting diode (OLED) display (paragraph 0035) disposed on the substrate 111, wherein the unit areas are repeating, area-filling subdivisions on the substrate that each have an anode 127 and a cathode 121 (paragraph 0037), and wherein 
a non-emissive organic film 131 is disposed over portions of the device other than the unit areas: 131 is used as a bank between the units/pixels, paragraph 0034 and inherently, it is non-emissive – see paragraph 0072 of Jung et al., US 2014/0159019, on inherent properties of banks in displays; 131 is made from an organic polymer resin PVA, paragraph 0039, and “PVA” stands for “polyvinyl alcohol” – see paragraph 0008 of Dong, US 20180366730, disclosing the abbreviation of this organic material known in the art;
at least one pixel P (Fig. 2B) having a plurality of sub-pixels R, B, G (Fig. 2B, paragraph 0033) within each of the plurality of unit areas, and wherein 
the at least one pixel of each of the plurality unit areas includes the cathode 121 (as cited earlier).
In re Claim 9, Oh teaches the device of Claim 1 as cited above, wherein (see Annotated Fig. 3) the organic film 131 is disposed over portions of the device in lines (Line, as in Annotated Fig. 3):
Annotated Fig. 3

    PNG
    media_image1.png
    471
    376
    media_image1.png
    Greyscale

In re Claim 10, Oh teaches the device of Claim 1 as cited above, wherein (see Annotated Fig. 3) the organic film 131 is disposed over portions of the device in discrete segments (Segments, as in Annotated Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As far as the claims are understood, Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Fleming et al. (US 6,111,357) and Mohan et al. (US 2015/0280170). 
In re Claim 2, Oh teaches the device of Claim 1 as cited above, including the cathode, but does not teach that each cathode is addressed by a ground bus line through at least one via. 
Fleming teaches (Fig. 1, column 1 lines 55-59) that a cathode is connected to a ground bus and Mohan teaches (Fig. 7, paragraph 0047) that a cathode 74 is connected to a bus line 77 through at least a via, wherein the bus line is disposed lower than the cathode, and the cathode is created above an anode 71.
Oh, Fleming, and Mohan teach analogous art directed to organic displays which unit area comprises a cathode, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Oh device in view of Fleming and Mohan devices, since devices are from the same field of endeavor, and Fleming and Mohan created devices that successfully function.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Oh device by changing positions of the cathode and the anode into opposite, such as disposing the cathode on the top of the pixel and the anode at the bottom of the pixel (per Mohan, if such structure is preferred for the manufacturer, and since such structure is also taught by Oh in Fig. 1, paragraph 0005). It would have been further obvious for one of ordinary skill in the art before filing the application to incorporate into the device a ground bus electrically connected to the cathode, where it is desirable to have cathodes grounded (and since each cathode shall be connected to 

As far as the claims are understood, Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Zheng et al. (US 2009/0321752).
In re Claim 11, Oh teaches the device of Claim 1 as cited above, including the non-emissive organic film 131 – bank - disposed over portions of the device other than the unit areas, the unit area being a pixel.
Oh does not teach (at least, explicitly) that an area covered by the organic film 131 is less than an area of each of the plurality of unit areas, but Oh teaches (Fig. 3) that a bank area between adjacent pixels is equal to a pixel width times a distance between pixels.
Zheng teaches (paragraph 0021) that a pixel has a width of 50 µm and a length of 150 µm, while a bank has a width of 20 µm, leading to a structure in which a bank area between adjacent pixels is less than an area of a pixel.
Oh and Zheng teach analogous art directed to an OLED display, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Oh device in view of the Zheng device, since devices are from the same field of endeavor, and Zheng created a successfully operated device.

In re Claims 12 and 13, Oh teaches the device of Claim 1 as cited above, wherein a unit area is a pixel.
Oh does not teach that at least one of the plurality of unit areas is less than 0.10 mm2 (as Claim 12 requires) or at least one of the plurality of unit areas is less than 0.04 mm2 (as Claim 13 requires) – no pixel dimension is taught.
Zheng teaches (paragraph 0021) that a pixel (unit) area is less than 0.1 mm2 and less than 0.04 mm2 (e.g., being less than 0.01 mm2).
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Oh device by creating it’ at least unit area with the dimension taught by Zheng, to enable a dimensional part of the device.

Response to Arguments
Applicant’ arguments (REMARKS, filed 03/23/22) have been fully considered.
Examiner agrees with Applicant on acceptance of drawings (REMARKS, page 11). The current Office Action accepts drawings of the application.

Examiner agrees with Applicant (REMARKS, page 12) that one amendment to Claim 1 overcame a ground for rejecting the claims under 35 U.S.C. 112(b) that was presented by the Final Rejection mailed 01/21/22. However, another amendment created grounds not only for the rejection under 112(b), but also grounds for the rejection under 35 U.S.C. 112(a), as the current Office Action indicates.
Regarding the rejection under 35 U.S.C. 103 (REMARKS, page 13), Examiner points out that the amendment of Claim 1 filed 03/23/22 allows to reject this claim (and a few others) under 35 U.S.C. 102. As such Examiner does not view the examined claims as patentable (REMARKS, page 14).
Examiner agrees with Applicant that an organic film of the current application (which is shown in Figs. 6) is different from the organic film 131 taught by Oh (REMARKS, page 13). However, currently, the language of Claim 1 allows viewing region 131 of Oh as the claimed organic film; as Applicant is aware of, limitations of the specification are not read on the claim – the language of Claim 1 shall be changed such as not to allow interpreting region 131 of Oh as an organic film of the current application.  

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 03/26/22